On hearing the petition for rehearing in the foregoing action, we fail to find that any material facts were omitted, or any provisions of law were overlooked. The manifest purpose of the statute for recording was to provide a ready and expeditious method for said recording, and it was intended that the character of the debt should be stated in brief and general terms. The use of the letters "L" and "M" were to show that the debt was a lien and mortgage debt and taken in connection with the property described indicated an agricultural lien debt. We must refer the petition for a rehearing.
It is ordered, that the order for the stay of remittitur herein be vacated. *Page 227